Citation Nr: 0902165	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his caretaker



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, that denied an evaluation in excess of 10 
percent for headaches and denied a TDIU.

In an April 2007 decision, the Board denied an evaluation in 
excess of 10 percent for headaches and denied a TDIU.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  The parties submitted a 
Joint Motion for Remand (Joint Motion) in June 2008 asking 
the Court to vacate the Board's decision and remand the 
claims to the Board.  By order dated in June 2008, the Court 
granted the Joint Motion and remanded the matter for 
compliance with its instructions. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, a May 2000 rating action granted the veteran 
service connection for headaches, noted to be due to head 
trauma in service.  The May 2000 rating decision assigned the 
veteran a 10 percent rating under Diagnostic Code 9304-8045.  

The veteran submitted his claim for an increased rating in 
August 2003.  During the appeal, he has testified that he has 
migraines.  As pointed out by the Joint Motion, the report of 
an October 2002 VA examination provides a diagnosis of 
migraines.  However, based on the record before the Board, it 
is unclear whether the veteran's migraines are part of, or 
related to, his service-connected headaches due to trauma.  A 
VA examination is required to address this issue.  

The veteran also alleges that his service-connected headaches 
preclude employment.  A July 2003 letter from a VA physician 
relates that the veteran suffered from chronic headaches 
which had worsened in severity over the previous year such 
that he had severe symptoms despite treatment with oxycodone.  
The VA physician went on to say that the veteran had multiple 
medical problems as well and that the veteran's headaches 
were now of such degree that the veteran was frequently 
unable to do normal daily activities.  The VA physician also 
stated that the veteran was not able to pursue gainful 
employment at this time.  A VA examination is required to 
address whether the veteran's service-connected headaches 
render him unable to secure or follow a substantially gainful 
occupation, including on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16 (2008).

The Board also observes that the most recent VA neurological 
examination was conducted in May 2004, more than four years 
ago.  The Court has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The Board further observes that the VCAA notice letter of 
record is not adequate.  The veteran should be furnished with 
another notice letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected headache 
disorder and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating his 
service-connected headache disorder 
(8045, and potentially 8100); and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected headaches.  The claims file 
must be made available to the examiner.  
The examiner is asked to address: (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
migraine headaches are part of, causally 
related to, or aggravated by the 
veteran's service-connected headaches due 
to head trauma in service; 2) If 
aggravation is found, the examiner should 
identify the impairment caused by such 
aggravation; 3) Discuss in detail the 
current severity of the headaches which 
are associated with the veteran's head 
injury in service; and (4) Determine the 
impact the veteran's service-connected 
headaches has on his ability to secure or 
follow a substantially gainful 
occupation.  A complete rationale for all 
opinions expressed must be provided.  If 
the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for an increased rating for 
headaches and a TDIU.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




